          Case 1:18-cv-10994-KPF Document 21 Filed 08/13/19 Page 1 of 1
                              PARKER HANSKI LLC
                                 40 WORTH STREET, 10TH FLOOR
                                  NEW YORK, NEW YORK 10013
                                     PHONE: 212.248.7400
                                     FAX:   212.248.5600
                                  Contact@ParkerHanski.com

                                                              August 13, 2019
Via ECF
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York

       Re:     Steven Nachshen v. BPP ST Owner LLC and Citibank, N.A.

               Docket No. 1:18-cv-10994 (KPF)(SN)

Dear Judge Failla:

         We represent the plaintiff in the above-entitled action. We write to respectfully ask the
Court to stay this action for the reasons identified in Nachshen v. Village JV 500 East 11TH LLC
et al, 1:18-cv-03459 (KPF). Plaintiff’s counsel will submit a status update to the Court on or
before October 5, 2019 for purposes of determining whether to continue or lift the stay. And
upon lifting of the stay, the parties respectfully ask the Court for forty-five (45) days to complete
all discovery.

       In the alternative, should the Court deny this application, plaintiff respectfully asks for
the Court to extend the deadline for the completion of all discovery from August 26, 2019 to
October 25, 2019. Thank you for your time and attention to this matter. With kindest regards, I
am

                                                      very truly yours,

                                                           /s/
                                                      Glen H. Parker, Esq.
